RESOLUCIÓN
Examinada la Moción de Reinstalación, presentada por el Sr. José A. García Ortiz, y el Informe presentado por la Directora de la Oficina de Inspección de Notarías, se auto-riza la reinstalación del señor García Ortiz al ejercicio de la abogacía y la notaría.
Se concede el término de 30 días al Ledo. José A. García Ortiz para contestar la querella CP-09-7, pendiente ante este Tribunal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señor Rivera Pérez, Señor Martínez Torres y Señora Pabón Charneco provee-rían “no ha lugar”.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo